Citation Nr: 1821566	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to January 24, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to June 1971, to include service in Vietnam from December 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the claims in August 2016.

In an April 2017 rating decision, the agency of original jurisdiction (AOJ) increased the evaluation for the Veteran's PTSD to 100 percent, effective January 24, 2017.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation prior to January 24, 2017 remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an initial disability rating in excess of 70 percent prior to January 24, 2017 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss disability is at least as likely as not attributable to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection are met for bilateral hearing loss.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

With regard to a present disability, audiometric results from a May 2012 VA examination show hearing acuity of 45 decibels (dB) at 4000 Hertz (Hz) for the right ear and 40dB at 1000Hz, 45dB at 2000Hz, 65dB at 3000Hz, and 75dB at 4000Hz for the left ear.  This meets the definition of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2017).  The first element of Shedden/Caluza is met.

With regard to an in-service event, service treatment records are negative for any complaints of hearing loss.  However, the Veteran's DD Form 214 indicates that he served as a light weapons infantryman in the Republic of Vietnam and that he received a Combat Infantryman Badge and a Sharpshooter (rifle) Badge.  Additionally, he has already been granted service connection for tinnitus based on in-service noise exposure.  As such, in-service noise exposure can be conceded and the second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss.  

The Veteran was first afforded a VA audiological examination in May 2012.  The examiner concluded that the Veteran's tinnitus was related to his in-service noise exposure.  The examiner was unable to link the Veteran's bilateral hearing loss to service because his hearing was within normal limits at discharge without a threshold shift at the measured levels.  However, the examiner failed to address the Veteran's reports of continuous hearing loss symptoms since discharge and whether his symptoms of tinnitus at discharge could support a nexus for hearing loss.  This compromises the probative value of the opinion.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Due to concerns about the May 2012 VA examination, the Board remanded the hearing loss claim for a new VA examination.  A January 2017 VA examiner noted that he only reviewed the separation audiogram, not the entrance audiogram.  He concluded that the Veteran's current hearing loss was not related to service because he had normal hearing at separation.  This opinion has the same limitations as the May 2012 VA examination and is also of limited probative value.  See Hensley, supra.

Although the January 2017 VA examiner did not provide a specific, positive nexus opinion for the Veteran's current hearing loss, he did note that the Veteran's tinnitus was as likely as not associated with his hearing loss as tinnitus is known to be a symptom of hearing loss.  As the Veteran's tinnitus symptoms have been present since discharge, this statement supports an implied finding of a nexus between the Veteran's hearing loss and his military service.

The Board notes that this claim could be remanded for a another opinion that addresses whether the Veteran's reports of tinnitus at discharge support some level of hearing loss at discharge, even if it was not observed at the measured levels.  However, in light of the Veteran's complaints of continuous hearing-related symptoms (tinnitus) since service, together with the grant of service connection for tinnitus based on in-service noise exposure, the January 2017 VA examiner's opinion noting tinnitus is a symptom of hearing loss, and the limited probative value of the negative opinions, the Board finds that the evidence is, at minimum, in relative equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  As the benefit-of-the-doubt will be conferred in the Veteran's favor, a further remand is not necessary.  The claim for service connection for bilateral hearing loss is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Board remanded the PTSD claim in August 2016 for a new VA examination and readjudication.  The AOJ obtained a new VA examination in January 2017 and increased the Veteran's evaluation for PTSD to 100 percent effective January 24, 2017.  Although this award did not include the entire period on appeal, the AOJ considered it a full grant of the benefits sought on appeal for the PTSD claim.  As such, the AOJ did not readjudicate and provide a supplemental statement of the case (SSOC) with respect to the issue of entitlement to an initial evaluation in excess of 70 percent prior to January 24, 2017, as directed in the August 2016 Board remand.  As the Board's remand directives have not been satisfied, the claim must be remanded for the issuance of an SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998); see also C.F.R. § 19.31(c) (2017).

Accordingly, the case is REMANDED for the following actions:

1.  Review all evidence submitted or obtained since the May 2014 statement of the case, including the newly associated VA treatment records and January 2017 VA examination report.

2.  Thereafter, readjudicate the Veteran's claim for an initial evaluation in excess of 70 percent for PTSD prior to January 24, 2017.  If the benefit sought remains denied, an SSOC should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


